Citation Nr: 1631487	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  09-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 27, 2014, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

(The appeal of the Veteran's daughter for Dependents' Education Assistance is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982 and from August 1983 to March 1985.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the case was subsequently returned to the RO in Winston-Salem, North Carolina.  

When this case was most recently before the Board in May 2015, some of the issues on appeal were decided and the issue of entitlement to a TDIU prior to October 27, 2014, was remanded for further consideration by the Agency of Original Jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

Prior to October 27, 2014, the Veteran's service-connected disabilities were not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for an effective date prior to October 27, 2014, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities, have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained and that the Veteran has been provided adequate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R.  § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director of the Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

In June 2006, the Veteran filed a claim for an increased rating for his service-connected disabilities.  The TDIU claim is a component of the June 2006 claim for increased ratings.

In a January 2009 application for increased compensation based on unemployability, the Veteran reported that he has a high school education, and worked for the U.S. Postal Service as a letter carrier from November 1988 until April 2008 when he stopped working because he was too disabled to work.  He also reported that he was currently receiving workers compensation.  

The Veteran has the following service-connected disabilities:  PTSD with depressive disorder (10% from 11/9/07 and 70% from 12/4/14); status post right knee replacement/chondromalacia of the right knee (20% from 01/20/1999, 100% from 11/23/2009 and 60% from 01/01/2011); status post arthroplasty of the left knee due to chondromalacia (10% from 01/20/1999, 100% from 01/10/2011, and 60% from 03/01/2012); and history of contact urticaria and angioedema (10% from 01/20/1999).  

Combined disability evaluations during the pertinent time period are 40% from 01/20/1999; 100% from 11/23/2009; 80% from 01/01/2011; 100% from 01/10/2011; 90% from 03/01/2012; and 100% from 12/04/2014.  In addition, he was granted a TDIU from October 27, 2014, until the 100 percent combined rating went in effect on December 4, 2014.  

The matter at issue is whether a TDIU is warranted prior to October 27, 2014.  The Board finds that a TDIU is not warranted prior to that date because the Veteran's service-connected disabilities were not sufficiently severe prior to that date to render him unemployable.  

The pertinent evidence of record demonstrates that prior to that time, the Veteran was occupationally impaired but this impairment was due to service-connected disabilities (mainly his knees and PTSD) and non-service connected problems (mainly bilateral carpal tunnel syndrome and problems with kidney stones).  Significantly, the attempts to determine the Veteran's employability during the pertinent time period indicate the Veteran was able to perform sedentary work (and this factors in the non-service connected and service-connected disabilities).  There are medical opinions indicating that the Veteran was unable to return to his job at the Post Office but these opinions do not indicate that the Veteran was precluded from sedentary work.  

At the time of a January 2008 VA PTSD examination, the Veteran reported he was still employed.  He stated he had difficulty following instructions, increased absenteeism and poor social interaction at work.  Diagnoses of PTSD and depressive disorder not otherwise specified were made.  A GAF score of 57 was assigned.  The Veteran informed the examiner that there were days he did not want to go to work because he did not want to deal with it.  

In April 2008, the Veteran submitted an application for disability retirement with the Post Office.  Reported injuries and diseases were bilateral carpal tunnel syndrome, bilateral knee replacement, chronic kidney stones and PTSD.  He wrote that he was unable to perform extended periods of sitting or walking, and that he tired easily and usually needed to lay down.  Sitting and walking were productive of pain.  He had to take pain medications, and he was unable to drive as a result of the medication.  He had pain and weakness in his hands and he continued to drop things.  Kidney stones resulted in multiple visits to physicians.  He did not like to be out in crowds and had difficulty getting along with other people.  He had frequent visits to health care providers due to mental health problems.  This evidence shows that the Veteran himself considered his employability problems to be due to both service-connected disabilities (knees and PTSD) and non-service connected disorders (carpal tunnel syndrome and kidney stones).  

In March 2009, a VA clinician wrote that due to the Veteran's lower extremity problems, his ability to stand and walk for long periods of time was going to be limited which made it difficult for the Veteran to return to his previous employment level at the post office.  This evidence does not indicate unemployability but rather demonstrates that the Veteran could not return to his prior employment.  This evidence does not demonstrate that the Veteran was unable to perform sedentary employment.  

In June 2009, a functional capacity evaluation was performed.  The Veteran could perform very light sedentary work.  The recommendations were for sit down work and no lifting of more than ten pounds and no repetitive use of the upper extremities with carpal tunnel syndrome.  The chief complaints at that time were bilateral knee problems and bilateral carpal tunnel syndrome.  It was recommended that the Veteran medically retire from the Post Office.  This evidence references both service-connected and non-service connected disabilities and still results in a finding that the Veteran was employable at a sedentary job.  

In June 2009, a private physician wrote that the Veteran presented for follow-up of his bilateral knee osteoarthritis and bilateral carpal tunnel syndrome.  The physician recommended that the Veteran medically retire from the post office.  He opined that it would be acceptable if the Veteran could obtain a sit down job with no lifting greater than ten pounds and no repetitive use of his upper extremities but he did not think such a job existed at the Post Office.  Again, this evidence does not indicate the Veteran was precluded from sedentary employment.  It also documents that the Veteran's employability problems were due to both service-connected and non-service connected disorders.  

In November 2009, a private psychiatrist wrote that he examined the Veteran the prior month.  Diagnoses from the examination were chronic PTSD and dysthymic disorder.  A GAF score of 40 was assigned.  The examiner noted the Veteran had not worked since April 2007.  The examiner opined that due to the PTSD, the Veteran was moderately compromised in his ability to sustain social relationships and severely compromised in his ability to sustain work.  The Veteran's reported stressor was having to shoot children and having dreams about it.   It was written that the Veteran had nightmares three to four times per week and flashbacks one to two times per month.  He also had occasional panic attacks lasting at least five minutes.  He had intrusive thoughts, startled easily, was hypervigilant and could not stand anyone behind him.  He rarely socialized with family and friends.  His recent memory was severely impaired so that he was unable to remember what he reads and gets lost while traveling.  His working memory was 25% impaired.  He heard his name called once per week, heard cars drive up to his residence two to five times per week and he sees shadows out of the corner of his eyes two to five times per week.  All these hallucinations and illusions occurred when no one or nothing was present.  He angered and agitated easily.  

The Board finds reason to place reduced probative value on the November 2009 medical opinion.  First, the Board notes that nowhere else in the medical evidence is this level of impairment due to PTSD documented.  It is not apparent if the clinician had access to the any of the Veteran's mental health treatment records.  The record references the fact that the Veteran was troubled by having to shoot children during active duty.  Nowhere else in the record is this statement recorded.  The other evidence of record reveals the Veteran reported that he was worried he might have to shoot children.  Significantly, a VA PTSD examination was conducted approximately two months later and the vast majority of the symptomology noted in November 2009 was not reported or was significantly less at the time of the January 2010 VA examination.  

At the VA PTSD examination in January 2010, the Veteran reported having several close friends and being involved as a volunteer with the fire department and with his church.  The Veteran was taking refresher courses at a local college related to his work with the volunteer fire department.  He described his mood as subtle and that he stayed at home most of the time because he did not like to be around people.  He had nightmares once per week.  He denied having hallucinations.  He had panic attacks once per month.  He had suicidal thoughts but no plans.  The Veteran said his unemployment was primarily due to problems with his knees and surgeries.  His PTSD symptoms would occasionally affect him at work as he did not like to be in large groups of people.  Testing revealed that recent memory, remote memory and immediate memory were all normal.  The Veteran reported his wife said he forgot things all the time but the clinician wrote that the Veteran did not demonstrate any memory impairments during the examination.  The Veteran denied recurrent intrusive recollections of his stressor.  No hallucinations were reported.  A diagnosis of PTSD was made and a GAF score of 65 was assigned.  The examiner opined that the PTSD was productive of a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported he was hypervigilant at home and had problems with irritability and nightmares due to his PTSD.  

Based on the large difference in the symptomology noted in November 2009 with the symptomology reported prior to and subsequent to that time (and particularly in January 2010), the Board places reduced probative value on the employability opinion promulgated by the private physician in November 2009.  

A June 2010 private clinical record reveals the Veteran reported that the only limitations he had in his right knee was not being able to run or kneel.  

A July 2010 private clinical record references that the Veteran reported he was able to walk long distances without pain.  If it was really far, he had to stop but he was able to complete most activities he wanted.  He acknowledged he was no longer able to kneel or crawl.  

Social Security records reveal the Veteran was determined to be disabled as of January 1, 2011.  The Veteran was disabled as a result of his right knee replacement, bilateral carpal tunnel syndrome and PTSD.  He was restricted in repetitive use of his upper extremities due to carpal tunnel syndrome.  It was opined the Veteran was able to frequently lift ten pounds and could stand/walk for a total of two hours.  He was able to sit with normal breaks for about six hours in an eight hour day.  Residual functional capacity was essentially sedentary.  The highest grade of school was GED.  This evidence again demonstrates that the Veteran had the ability to perform sedentary work (even when taking into account service connected and non-service connected disorders).  

In July 2011, a private physician summarized the treatment the Veteran received for his knees and his bilateral carpal tunnel syndrome.  Under the heading pertaining to carpal tunnel syndrome, the physician wrote that, in May 2009, the Veteran underwent a functional capacity evaluation which indicated that the Veteran could lift no more than ten pounds and it was recommended that he do sedentary work.  It was recommended that the Veteran retire from his postal job.  The physician concluded by writing that he considered the Veteran permanently disabled and therefore unable to work in any capacity.  Significantly, this opinion as to the Veteran's employability takes into account both the service-connected knee problems as well as the non-service connected carpal tunnel syndrome.  Furthermore, this opinion also indicates that the Veteran was able to perform sedentary work.  It is not apparent to the Board why this physician would determine both that the Veteran had the capacity for sedentary work and also that he was unable to work in any capacity.  These conflicting statements cause the Board to place reduced probative value on this employment opinion.  

On VA examination of the knees in January 2012, diagnoses of degenerative joint disease of the knees and knee joint replacement of the knees with residuals of moderately severe function were made.  The Veteran reported pain and during flares of pain, he had less range of motion than usual.  Increased pain prevented him from walking as well.  The residuals of the total knee arthroplasties were manifested by swelling, stiffness, pain and an inability to squat or kneel.  The examiner opined that the knee disabilities impacted the Veteran's ability to work in that the Veteran was a letter carrier and was in the process of disability retirement.  He could not stand or sit for long periods of time.  The examiner opined that the residuals of the total knee replacements were moderately severe and included pain, swelling and limited range of motion bilaterally.  Again, this evidence does not demonstrate the Veteran was unemployable due to service-connected disabilities and the evidence does not show that the Veteran was incapable of performing sedentary work at that time.  

In January 2013, the Veteran's spouse wrote that the Veteran had not worked since 2008.  She wrote that she worked at a rehabilitation facility whose goal is to place disabled persons and she could not think of any job the Veteran could perform.  She noted various disabilities, including service-connected disabilities and non-service connected disabilities.  Again, this evidence does not demonstrate the Veteran was unemployable as a result of a service-connected disabilities.  

A February 2014 private clinical record reveals the Veteran was being seen for right knee pain.  It was noted the Veteran had been out of work since 2006 with permanent restrictions to both his upper and lower extremities.  The knee symptoms were stable with both knee replacements.  The Veteran still had some limitations with daily activities.  He had been disabled and not working for several years and had permanent restrictions.  The physician did not see any reasons to change the restrictions as this point, they are permanent.  This evidence shows the Veteran had permanent restrictions in the ability to work but does not demonstrate the Veteran had an inability to work due to service-connected disabilities.  

Based on the above, the Board finds the preponderance of the evidence of record demonstrates that during the period at issue the Veteran's service-connected disabilities were not sufficiently severe to preclude him from obtaining or maintaining substantially gainful employment in a sedentary position consistent with his education and occupational background.  The evidence which indicates the Veteran was totally unemployable took into account both service-connected and non-service connected disabilities.  Other than the November 2009 medical record, no health care professional is on record as opining that the Veteran was precluded from all occupations, consistent with his education and occupational background, as a result of service-connected disabilities alone.  In sum, the Board concludes that during the period prior to October 27, 2014, the Veteran's service-connected disabilities were not severe enough to preclude him from obtaining or maintaining substantially gainful employment in a sedentary position consistent with his education and occupational background.

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to an effective date prior to October 27, 2014, for the grant of a TDIU is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


